Appeal by the defendant from an order of the Supreme Court, Queens County (Eng, J.), dated October 28, 2005, which denied his postconviction motion pursuant to CPL 440.30 (1-a) for DNA testing.
Ordered that the order is affirmed.
The Supreme Court properly denied the defendant’s motion pursuant to CPL 440.30 (1-a) for DNA testing since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had the DNA test results been admitted into evidence at trial (see CPL 440.30 [1-a]; People v Brown, 36 AD3d 961 [2007]; People v Figueroa, 36 AD3d 458 [2007]; People v Shenouda, 307 AD2d 938 [2003]; People v Pugh, 288 AD2d 634 [2001]; People v De Oliveira, 223 AD2d 766 [1996]). Ritter, J.P., Miller, Dillon and McCarthy, JJ., concur.